SHORTESS, Judge,
dissenting.
Dixie Electric Membership Corporation, by law, has the right to set its own rates, which affect some 44,000 households and businesses within the area it serves. Therefore, it seems incongruous to me that the Public Service Commission is subject to the Open Meeting Law, but Dixie is not. I would interpret La.R.S. 42:4.2 A(2) more liberally than the majority has and would find that Dixie is subject to the provisions of the “Sunshine Law” because it fits the definition of a public body.
Accordingly, I respectfully dissent.